Title: Matthew Maury to James Madison, 11 August 1829
From: Maury, Matthew
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Richmond Virginia
                                
                                11th Augt 1829
                            
                        
                         
                        In presuming to address you I must plead that feeling for my Father which impells me to assure you that he
                            has not in any way rendered himself unworthy of your good opinion which was manifested in your reappointment of him to the
                            Consulate at Liverpool.
                        Since I had the gratification of spending a day at Montpellier, I have been little absent from the United
                            States. The first six months of the present year were spent in Carolina & Georgia, engaged in Commercial pursuits,
                            & while there, I saw the first Newspaper attacks upon my Father. The Charleston & Savannah Editors who
                            inserted them contradicted them promptly upon application—I would have written to General Jackson, but I thought it
                            indelicate; & several of his party who knew my Father considered the "removal" very improbable, if not quite out
                            of the question.
                        It has however taken place—Nevertheless I called upon the President about three weeks ago to inform him of
                            the facts of the case—namely—that my Father did personally & punctitiously discharge the duties of his Office;
                            that he had no idea of resigning or expectation of being removed so long as he did so; that he wished to retain the Office
                            while he was competent to its duties, partly from pride & partly because it’s income was very convenient, altho’
                            perhaps not absolutely necessary; that his Sons well knew if he resigned & recommended any one it would have been
                            Coll Aspinwall the Consul in London; that the story of his loss of "Amor patriæ" was a malicious fiction &c
                            &c
                        The President assured me that no complaints had been made; but, that it had been represented to him that the
                            income of the Office was enormous, & that the holding of it was a matter of indifference to my Father. I expressed
                            my regret that such interested representations had obtained credit, & gave him the Account (as annexed) from my
                            Father’s Books of the Income of the Office—I added further that in 1815, 1816 & 1817 the Office was from various
                            causes very laborious & vexatious, & besides, so heavy a Tax upon my Father’s private purse that he then
                            contemplated the expediency of resigning it—That my Brother (about that time in America) had made some inquiries, at
                            the suggestion of a friend, as to his chance of succeeding to it in case of vacancy; but upon his return to Liverpool my
                            Father assured him he would never do anything which might seem so contrary to the Genius of the Government as to recommend
                            his Son to succeed him in an Office then comparatively lucrative.
                        I hope, Sir, you will estimate the motives which induce me to trouble you with this communication.
                        My Father continues in the enjoyment of extraordinary health & vigour for his Eighty fourth year—On
                            the 24th June, he writes me "I am in suspense still as to my Office & know nothing pro
                            or con."
                        I trust my business will permit me to remain in Richmond long enough to have the pleasure of paying my
                            respects to you in October next—Be assured I shall always remember with pride & gratitude the kind reception I
                            experienced from Mrs Madison & yourself when I called upon you three years ago:
                        I pray you may long continue to enjoy the comforts of life & the esteem of all men, With much respect
                            & esteem, I have the honor to be, Sir, Your obliged humble servant
                        
                        
                            
                                Matthew Maury
                            
                        
                    
                            Income of the Liverpool Consulate
                        
                        1790 to 1792--merged in other Accounts.
                        1793 to 1812--average $878 p annum
                        1815 to 1817--average $396 p annum
                        1818--$2,509 under the partial operation of the Invoice-verification Act.
                        1819 to 1828--average $3,821 p annum, under the full operation of the above Act.
                        